I dissent. Assuming (although it is a doubtful assumption) that the "presumptive evidence" rule stated in section 476a of the Penal Code by its terms extends to the fact of insufficiency of funds or credit, I think that this legislative attempt to create such evidence by presumption is unconstitutional and void, because it permits the state to deprive a person of liberty without due process of law. It destroys the presumption of innocence, without any foundation of legal evidence tending to overcome the presumption of innocence. The notarial certificates, showing presentation, nonpayment, protest and notice of protest, do not furnish evidence of any facts justifying the bank's refusal to pay. They do say that the "reason given" was in two instances, "no account"; in another, "certification forged"; in another, "no account, certification forgery". And in two others, there is no statement at all of the reason given for refusing to pay. Perhaps it should be conceded that the return of the checks unpaid, and their production in evidence with the attached notarial certificates, may lawfully be used to raise the presumption that the checks were presented for payment and that payment was refused; and that, as to those facts, the provisions of section 476a are valid. (Code Civ. Proc., sec. 1875, subd. 7, and sec. 1963, subd. 15.) But the mere fact that a bank has refused to pay a check, is not in its nature different from the fact that any other person to whom a demand has been presented has refused to comply with the demand. He may, or he may not, owe the amount claimed. To prove that the defendant in this action did not have any funds or credit sufficient to meet his checks, it was necessary to produce evidence, legal evidence, tending to prove the fact. It is his right, that he shall have the opportunity to meet, confront and cross-examine any witness by whom it is sought to prove an essential fact of that kind.
In the instant case, there is no relation between the facts shown by the notarial certificates (with respect to the reasons given to justify refusal to pay the checks), and the further facts sought to be proved, such that on any reasonable theory the one can be inferred from the other. As applied to this question of fact, the so-called presumption is, I venture to say, an arbitrary deprivation of fundamental right. *Page 307 
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 18, 1932, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 2, 1932.